Citation Nr: 1504622	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was previously before the Board in September 2012, when the claims of entitlement to service connection for bilateral hearing loss, tinnitus and hypertension were remanded for additional development and consideration.  This case was again before the Board in April 2014 when the claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied and the claim of entitlement to service connection for hypertension was remanded for additional development and consideration for compliance with the September 2012 remand directives.  Specifically, the April 2014 Board decision found another VA examination was warranted.  However, while a VA examination was provided for hypertension as directed, the resulting May 2014 VA examination report did not address the questions as stated in the May 2014 Board directives, and thus, this issue must be remanded for additional development as described below.  Stegall v. West, 11 Vet. App. 268 (1998).

Addittionally, as noted in the April 2014 Board decision, the issue of service connection for coronary artery disease was addressed in the March 2010 statement of the case and the Veteran perfected an appeal.  However, by a February 2011 rating decision, the RO granted service connection for ischemic heart disease.  The Veteran has not appealed the evaluation or effective date of service connection assigned for this disability.  Accordingly, this decision is limited to the issue set forth on the title page.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the AOJ.  VA will notify theVeteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As noted in the introduction, the Board remanded the case in April 2014 to afford the Veteran an examination for hypertension.  The VA examiner was asked to provide an opinion as to whether the evidence of record is clear and unmistakable that high blood pressure was demonstrated on examination for entrance to service, and, if so, whether the evidence of record is clear and unmistakable that the Veteran's hypertension was not chronically increased in severity during service beyond the natural progression of the disorder.  The Veteran was provided a VA examination in May 2014; however, the Board finds that the VA examiner's opinion is inadequate as it did not address the relevant questions posed by the Board.  The May 2014 VA examiner found the Veteran's hypertension clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  However, within the rationale itself the VA examiner stated, in part, that it was less likely than not that the Veteran's essential hypertension was related to his service or was aggravated by military service.  Thus, the rationale relied upon an incorrect standard of less likely than not rather than a determination as to whether clear and unmistakable evidence of record established that the pre-existing hypertension was not aggravated by service.  Once VA undertakes the effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the examiner's opinion lacks a rationale based on an accurate standard of proof, the Board must remand for a new VA opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a VA examiner other than the May 2014 VA examiner, to determine the nature and etiology his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to:

Whether clear and unmistakable evidence of record establishes that hypertension preexisted service and, if so, specify the evidence upon which this opinion is based.  Thorough rationale must be provided for the opinion offered.  In rendering the requested rationale, the examiner must consider the reported history of high blood pressure as noted on the June 1967 pre-induction examination and in a report of medical history completed in September 1969, and the blood pressure reading of 122/80 on entrance examination. 

If it is opined that clear and unmistakable evidence of record establishes that hypertension preexisted service, the examiner must also provide an opinion as to whether clear and unmistakable evidence of record establishes that the pre-existing hypertension was NOT aggravated by service, and, if so, specify the evidence upon which this opinion is based.  Thorough rationale must be provided for the opinion offered, to include whether any increase identified was due to the natural progression of the disease. 

Clear and unmistakable evidence is obvious and manifest.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


